Case 2:19-cv-10806-DSF-MAA Document 14-3 Filed 02/24/20 Page 1 of 3 Page ID #:121




           EXHIBIT
        Case 2:19-cv-10806-DSF-MAA Document 14-3 Filed 02/24/20 Page 2 of 3 Page ID #:122


Keith Wesl

From:                                  Mike Krilivsky   <   mike@rageon.com   >
Sent:                                  Thursday, January 23,2020 2:43 PM
To:                                    Keith Wesley; Betty Tufariello; Betty Tufariello
Subject:                               Atarix RageOn


Hi Wesley (Betty CC'd),

Thanks for your time on the phone today. As mentioned on the call:

I am extremely dedicated to protecting IP (was a musician, a record label owner, and a brand builder - IP is very
close to my heart, and many relationships that define my life are content creators in some form and I know how
important this is to people and the evolution of creativity)

We, very much so, want to make a relationship with Atari and protect your brand.

RageOn is quite a small business right now (unfortunately)

RageOn is in a very tough cash position (unfortunately)

We have a dmca agent and follow dmca law

We've received no notice from Atari to remove anything (we just searched our legal inbox and spam folder)

You said that you were about to proceed with default judgement against RageOn because our attorney did not
file anything

Betty, our attorney, said she received an extension from "Daniel Sahad" for this matter (screenshot below)




In summary, I just want to do the right thing and be supported in building our print on demand solution which
gives people, small brands and big brands, like Atari, the ability to make more money via e-commerce. We've
seen our tools help transform young artists, college students, etc. lives and our platform enhance major brands
like Hello Kitty, Lisa Frank, KISS, etc.

We ask that you gracefully help us get through this. We are open to partnership, helping protect your brands IP,
and discussions in ways that we can creatively help each other over time.

Please let us know   if we can discuss       a partnership and dismiss        this case.

Sincerely,
Mike




" Daniel   Sahad is the contact.   "
                                                                    1
         Case 2:19-cv-10806-DSF-MAA Document 14-3 Filed 02/24/20 Page 3 of 3 Page ID #:123

   12:57                                            .r ? rll.


                            @
                            oaniel )


                            iMessage
                     lhu, Jan 16, 3 4r   Pi!]


                                                    Daniel

                                                   is Betty

                 Thenk you for being so
                 gracious. Rage0n has a two
                 week extension of time to
                 answer your clients Complaint
                 appreciate your professional
                 courtesies.

                  lwill call you next week when            I
                  am back in the office.

                             Have a great weekend.

   You're welcome I know how it
   is. We will talk numbers in a
   week or so. Safe travels.

                                          Ok. Thank you
                                                      Oelivered




                                                         @




                                                Mike Krilivsky
                                                CEO & Co-Founder at RageOn!
                                                mike@rageon.com               .   RageOn.com

                                                s@&o6
T,ffi                             How RaseOn Aop                       in 30 seconds!


RageOn helps over 800k brands like Hello Kitty, Care Bears, Sausase Party and more revolutionize retail, and fight piracy!




please   noti$ the sender   irnmediatel,v and do not disclose the contents to an.vone or make copies tliereof.




Sent via Superhuman iOS




                                                                                               2
